            Case 1:11-cv-10230-MLW Document 658 Filed 01/04/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,                      )
on behalf of itself and all others similarly situated,   )   No. 11-cv-10230 MLW
                                                         )
Plaintiffs,                                              )
                                                         )
v.                                                       )
                                                         )
STATE STREET BANK AND TRUST COMPANY,                     )
                                                         )
Defendant.                                               )
                                                         )
ARNOLD HENRIQUEZ, MICHAEL T. COHN,                       )
WILLIAM R. TAYLOR, RICHARD A. SUTHERLAND,                )   No. 11-cv-12049 MLW
and those similarly situated,                            )
                                                         )
Plaintiffs,                                              )
                                                         )
v.                                                       )
                                                         )
STATE STREET BANK AND TRUST COMPANY,                     )
STATE STREET GLOBAL MARKETS, LLC and                     )
DOES 1-20,                                               )
                                                         )
Defendants.                                              )
                                                         )
THE ANDOVER COMPANIES EMPLOYEE SAVINGS                   )
AND PROFIT SHARING PLAN, on behalf of itself, and        )   No. 12-cv-11698 MLW
JAMES PEHOUSHEK-STANGELAND, and all others               )
similarly situated,                                      )
                                                         )
Plaintiffs,                                              )
                                                         )
v.                                                       )
                                                         )
STATE STREET BANK AND TRUST COMPANY,                     )
                                                         )
Defendant.                                               )
                                                         )

              RESPONSE BY LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                      TO JANUARY 4, 2021 ORDER [ECF NO. 657]



2106080.3
             Case 1:11-cv-10230-MLW Document 658 Filed 01/04/21 Page 2 of 3




            Lieff Cabraser Heimann & Bernstein, LLP (“Lieff Cabraser” or the “firm”) respectfully

submits this response to the Court’s January 4, 2021 Order [ECF No. 657] to reiterate that it will

be appealing the Court’s order awarding and reallocating fees in this matter as soon as it

becomes final, and maintains that any distribution of the firm’s escrowed funds before that

appeal is resolved may interfere with the First Circuit’s mandate.1 Consistent with the Court’s

September 29, 2020 Order [ECF No. 646], Lieff Cabraser intends to move to stay any order

mandating the distribution of its escrowed funds, pending Lieff Cabraser’s appeal.



Dated: January 4, 2021                                 Respectfully submitted,

                                                       Lieff Cabraser Heimann & Bernstein, LLP

                                                By:    /s/ Richard M. Heimann
                                                       Richard M. Heimann (pro hac vice)
                                                       275 Battery Street, 29th Floor
                                                       San Francisco, California 94111
                                                       Tel: (415) 956-1000
                                                       Fax: (415) 956-1008

                                                       Steven E. Fineman
                                                       Daniel P. Chiplock (pro hac vice)
                                                       250 Hudson Street, 8th Floor
                                                       New York, New York 10013
                                                       Tel: (212) 355-9500
                                                       Fax: (212) 355-9592




1
 See, e.g., Response by Lieff Cabraser Heimann & Bernstein, LLP to the Court’s September 29,
2020 Order [ECF No. 648].


                                                 -1-
2106080.3
             Case 1:11-cv-10230-MLW Document 658 Filed 01/04/21 Page 3 of 3




                                    CERTIFICATE OF SERVICE

            I certify that the foregoing document was filed electronically on January 4, 2021 and

thereby delivered by electronic means to all registered participants as identified on the Notice of

Electronic Filing (“NEF”).


                                                          /s/ Richard M. Heimann
                                                          Richard M. Heimann




                                                   -2-
2106080.3
